Citation Nr: 1647755	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-36 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from August 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction was subsequently acquired by the St. Petersburg, Florida RO.

The Veteran's claim for service connection for PTSD has been characterized broadly as encompassing entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5   (2009)

In March 2014, the Board reopened the Veteran's claim of entitlement to service connection for PTSD on the basis that new and material evidence had been submitted since the last, final, prior denial of the claim by the RO in December 2004.  The Board also remanded the claim for further evidentiary development.

The Veteran's attorney withdrew his representation by a filing of August 2009.  No currently valid VA Form 21-22 or 21-22a establishing representation of the Veteran is of record. 

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

The Veteran failed to report for a VA examination scheduled for June 2014 in conjunction with his reopened claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and has not shown good cause for doing so.


CONCLUSION OF LAW

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.  The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2008.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

In accordance with the Board's March 2014 remand, the Veteran was scheduled for an examination to determine the nature and etiology of his claimed disability.  The Veteran's failure to attend the examination is documented in the record, and the Veteran has not provided any reason for his absence.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).  There is no evidence of record indicating that the Veteran requested that the examination be rescheduled or that he has provided good cause for the failure to report.

While VA has a duty to assist, a claimant who may or should have information that is essential to obtaining putative evidence may not be passive.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts to arrange a VA medical examination in this case, requiring VA to go to extraordinary lengths in an attempt to secure further response from the Veteran would be unreasonable.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Following the Board's May 2014 remand, the Veteran was notified as to the ability to submit any relevant medical treatment records in his possession and the process for authorizing the release of private medical records, and he was scheduled for a VA psychiatric examination.  The Board finds that VA has substantially complied with the Board's remand.  The scheduled VA examination did not take place due to the Veteran's failure to appear.  A further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), because there has been substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  With respect to the duties to notify and assist, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.

Analysis

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  See 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain enumerated chronic diseases, if the disease became manifest to a degree of 10 percent or more within one year from the date of separation from such service..  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f) (2015); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  A veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor in the absence of clear and convincing evidence to the contrary, if the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See 38 C.F.R. § 3.304(f)(2) (2015).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655(b) (2015). VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  See 38 C.F.R. § 3.160 (b) (2015).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  The Veteran's original claim for compensation was the VA Form 21-526 VA received in April 1973.  The present claim stems from the Veteran's April 2008 request to reopen his claim for service connection for PTSD, last denied by the RO in December 2004.

The record reflects that VA most recently scheduled the Veteran for a June 2014 examination to assess the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  The record reflects that he failed to report for the examination and did not provide good cause for his absence.

In this case, entitlement to service connection cannot be established or confirmed without a medical reexamination.  See 38 C.F.R. § 3.655(a) (2015).  The Veteran last underwent a VA examination in September 2012, and a negative nexus opinion was provided.  As reflected in the Board 's May 2014 remand, further expert medical opinion was specifically sought as to whether the Veteran clearly and unmistakably had a preexisting psychiatric disability prior to his service, whether any such preexisting disability clearly and unmistakably did not increase in severity during service beyond its natural progression, and whether any current psychiatric disability other than PTSD is casually related to the Veteran's service.

The current claim is a reopened claim for a benefit which was previously denied.  It is not an original compensation claim, and it cannot be decided based on the evidence of record.  Good cause for the Veteran's failure to report for a VA medical examination has been neither alleged nor shown.  Thus the criteria for a denial of the Veteran's claim based on application of 38 C.F.R. § 3.655(b) have been met.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


